     Case 4:16-cv-01414 Document 689 Filed on 10/21/19 in TXSD Page 1 of 9



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

MARANDA LYNN ODONNELL, et al.,             §
    Plaintiffs,                            §
                                                   Civil Action No. 16-cv-01414
                                           §
                                                   (Consolidated Class Action)
v.                                         §
                                                 The Honorable Lee H. Rosenthal
                                           §
                                                        U.S. District Judge
HARRIS COUNTY, TEXAS, et al.,              §
    Defendants.                            §



                   WRITTEN STATEMENT OF INTENT TO APPEAR
                       AT THE FINAL FAIRNESS HEARING



      In anticipation of the final fairness hearing scheduled for October 28, 2019, the

Office of the Attorney General of Texas urges this Court to reject the proposed

Consent Decree because it needlessly strips away magistrate discretion in affixing

bail and endangers public safety. What’s more, the posture of this case raises serious

concerns about whether subject matter jurisdiction currently exists. As explained

below in more detail, any of these reasons is sufficient to decline acceptance of the

proposed Consent Decree at this time.

      Adam Biggs, Special Litigation Counsel, intends to appear and provide the

following views of the Office of the Attorney General of Texas at the final fairness

hearing.




                                          1
    Case 4:16-cv-01414 Document 689 Filed on 10/21/19 in TXSD Page 2 of 9




The proposed Consent Decree prevents judges from using their discretion
 to conduct case-by-case assessments in affixing bail, which contravenes
                   Texas law and erodes public safety.

      Texas law is clear: magistrates exercise wide discretion over the amount of bail

to affix in any particular case. 1 Magistrates must perform an individualized

assessment of each defendant’s circumstances to ascertain the proper amount owed

or determine whether a personal recognizance bond (PR bond) is appropriate. 2 In

making this determination, magistrates must consider, among other items, whether

the bond amount is sufficient to ensure the defendant appears for court; the nature

and the circumstances of the crime; and the safety of victims and the community. 3

Simply put, magistrates must carefully balance the concerns of the public, the court,

and the defendant before them.

      The proposed Consent Decree and Local Rule 9, however, strip away this

discretion and preclude individualized assessments for the majority of crimes.

Instead of allowing for case-by-case determinations, these provisions require

immediate release of all misdemeanor arrestees on a PR bond or a $100 unsecured

“General Order Bond” without consideration of the crime, public safety, or the

arrestee’s prior criminal history. Alex Bunin, the Chief Public Defender for Harris

County, has recently explained how this system functions on the ground: “[E]veryone

[arrested] is presumed eligible for a personal bond except if they’re carve-out



      1 Tex. Code Crim. Proc. Art. 17.15.
      2 Id.
      3 Id.




                                            2
     Case 4:16-cv-01414 Document 689 Filed on 10/21/19 in TXSD Page 3 of 9



offenses.” Those presumed eligible for “early release” never receive an individualized

bail hearing before a magistrate, but instead are immediately released based solely

on the fact that their crime is not included on the arbitrary list in Local Rule 9. Mr.

Bunin also admitted that this revolving-door policy applies not only to misdemeanors

but also to some felonies.

       The list of crimes eligible for an individualized bail hearing under the carve-

out provision is extremely limited. 4 And the proposed Consent Decree and Local Rule

9 require immediate release for the following serious crimes without a defendant ever

stepping foot in front of a magistrate:

               •       Assault causing bodily injury;
               •       Burglary of a vehicle;
               •       Unlawfully carrying a weapon;
               •       Indecent exposure;
               •       Riot;
               •       Cruelty to animals;
               •       Driving while intoxicated (first offense); and
               •       Public lewdness.

The blanket issuance of PR bonds for these serious crimes, without the opportunity

for individualized consideration of the circumstances of the offense or the arrestee’s

prior criminal history, is contrary to Texas law and endangers public safety.

       Compounding these concerns, the proposed Consent Decree and Local Rule 9

limit a judge’s ability to issue a bench warrant when a defendant skips a court

appearance. If a defendant does not appear at a regular setting, the proposed Consent



       4  The crimes eligible for a bail hearing under the carve-out provision are: assault with family
violence, violation of a family violence protective order, terroristic threat involving family violence,
driving while intoxicated (second or subsequent offense), new arrests while on bond, and probation
violations.


                                                   3
     Case 4:16-cv-01414 Document 689 Filed on 10/21/19 in TXSD Page 4 of 9



Decree prohibits that judge from immediately issuing a warrant for the defendant.

Instead, the judge must reschedule the appearance for the next week’s “Open Court

Hours.” 5 If the defendant appears at “Open Court Hours” the next week, all is

forgiven. It is only after the defendant also skips that appearance, well over a week

after his first missed court date, that the judge can then issue a warrant. This timing

requirement ties judges’ hands, delays the resolution of cases, and undermines the

very purpose of bail by allowing criminal defendants to avoid their court settings for

up to two weeks while leaving courts no ability to secure their appearance.

        The dangers posed by the proposed Consent Decree and Local Rule 9 have

already begun to play out in the streets of Houston. 6 On September 2, 2019, Tina

Kingshill was sitting in her car after canvassing for a local election when Brandon

Bell approached her, pointed a gun in her face, and told her to “[g]et out of the car. I

got this gun and I will shoot you.” Bell then drove off with the vehicle.




        5 Open Court Hours is not a creature of Texas law. It is unclear whether the proposed Consent
Decree requires the county to establish a new court that is open around the clock to allow defendants
to reset missed court dates or whether an existing criminal court will hold open court hours in their
courtrooms. If the county is agreeing to create a new court out of thin air, this would violate state law
because as only the Texas Legislature can create a new court.
        6 3 teens charged in connection with carjacking campaign volunteer in Sunnyside, available at

https://www.click2houston.com/news/local/3-teens-charged-in-connection-with-carjacking-campaign-
volunteer-in-sunnyside (last visited October 18, 2019); Teen accused of shooting HPD officer during
crime spree was out on bond, available at https://www.click2houston.com/news/local/teen-accused-of-
shooting-hpd-officer-during-crime-spree-was-out-on-bond (last visited October 18, 2019); “Chaotic
scene”: Crime spree leads to 1 officer shot, 1 suspect dead, HPD chief says, available at
https://www.click2houston.com/news/local/officer-shot-in-se-houston-police-say (last visited October
18, 2019); Timeline of HPD police officer shot, priest beaten during night of violence on Houston’s south
side,     available    at     https://abc13.com/timeline-hpd-officer-shot-priest-beaten-during-violent-
night/5537063/ (last visited October 18, 2019); Man fatally shot in crime spree linked to earlier attack
on woman block-walking for candidate, available at https://www.chron.com/houston/article/City-
Council-block-walker-robbed-in-Sunnyside-14440733.php (last visited October 20, 2019).


                                                   4
    Case 4:16-cv-01414 Document 689 Filed on 10/21/19 in TXSD Page 5 of 9



      Police arrested Bell the next day for the carjacking. At the time of his booking,

Bell was charged only with trespass to a motor vehicle, a misdemeanor not eligible

for an individualized bail hearing under Local Rule 9. Accordingly, officials

immediately released Bell on a “General Order Bond” at no cost. No magistrate ever

performed an individualized assessment to determine if a PR Bond was appropriate

or secured bail was necessary, and no magistrate was allowed to consider the

circumstances of the crime, criminal history, Ms. Kingshill’s safety, the safety of the

community, or Bell’s ability to make bail. Instead, officials presumed Bell eligible for

unsecured release and set him free based solely on his promise to appear in court.

      On the day he was set to appear in court on the misdemeanor, the Harris

County District Attorney charged Bell with aggravated assault for the carjacking.

Unsurprisingly, Bell skipped court, likely to avoid being rearrested on the felony

charge. Instead of immediately issuing a warrant and revoking his unsecured bond,

the judge, in accordance with Local Rule 9, rescheduled Bell’s appearance for

September 18, 2019.

      Bell took advantage of this freedom. Just three days after Local Rule 9 allowed

him to skip his court date, Bell committed another carjacking at gunpoint. After the

car he stole ran out of gas, he fled on foot; eventually, he encountered a priest whom

he assaulted and robbed. Bell tried to shoot the priest, but miraculously, when he

pulled the trigger, the gun jammed. After assaulting the priest, Bell then carjacked

another woman and stole her phone. His crime spree ended when he engaged police

in a shootout that ended with a veteran officer being shot three times and Bell’s death.




                                           5
     Case 4:16-cv-01414 Document 689 Filed on 10/21/19 in TXSD Page 6 of 9



        This unfortunate situation may not have ever occurred if Local Rule 9, the core

of the proposed Consent Decree, did not require Bell’s automatic release based simply

on the title of the offense charged and prevent the judge from issuing a timely

warrant. In the absence of Local Rule 9, a magistrate could have used his discretion

to decide how much bail to affix, if any, or if a PR bond was even appropriate. And

the judge would have made this decision after considering all the factors laid out in

Texas law, including the circumstances of the crime, the safety of the victim and the

community, and Bell’s ability to make bail.

        To be clear, no one is proposing that society incarcerate every offender to

prevent crime. However, examples of failures like this clearly demonstrate that

blanket rules are not an acceptable substitute for judicial discretion and that

imposing such restrictions here will greatly undermine future efforts to identify and

appropriately handle the next Brandon Bell.

                  Subject matter jurisdiction appears to be absent.

        “A consent decree, although founded on the agreement of the parties, is a

judgment.” 7 And because federal courts have limited jurisdiction, a court must assure

itself that it has subject matter jurisdiction before taking this ultimate judicial act,

even if the issue of subject matter jurisdiction is not raised by the parties. 8 Article

III’s case-or-controversy requirement mandates the existence of a case or controversy

throughout the duration of a case. Article III standing consists of three elements: (1)


        7 United States v. Miami, 664 F.2d 435, 439 (5th Cir. 1981) (citing United States v. Kellum, 523
F.2d 1284, 1287 (5th Cir. 1975)).
        8 Smith v. Tarrant Cty. Coll. Dist., 694 F. Supp. 2d 610, 615 (N.D. Tex. 2010) (citing Save the

Bay, Inc. v. U.S. Army, 639 F.2d 1100, 1102 (5th Cir.1981)).


                                                   6
     Case 4:16-cv-01414 Document 689 Filed on 10/21/19 in TXSD Page 7 of 9



an injury in fact, that is, an invasion of a legally protected interest which is concrete

and particularized, and actual or imminent; (2) a causal connection between the

injury and the conduct complained of; and (3) redressability, that is, the injury must

be likely to be redressed by a favorable decision. 9 “A case becomes moot—and

therefore no longer a ‘Case’ or ‘Controversy’ for purposes of Article III—when the

issues presented are no longer ‘live’ or the parties lack a legally cognizable interest

in the outcome.” 10

        Here, there are fundamental questions about whether a live case or

controversy currently exists between these parties. Plaintiffs filed this lawsuit

because Harris County’s past bail practices allegedly included the mechanical

application of a bail schedule without consideration of a defendant’s ability to make

bail. Those bail practices no longer exist and the current process far surpasses what

the Constitution requires. Considering Defendants’ laudatory statements about the

current system, it is extremely unlikely that Harris County will revert to its prior

practices. Accordingly, Plaintiffs’ complaints regarding the prior bail system are now

moot and any alleged injuries stemming from the current processes are illusory.

Because there are currently no unconstitutional bail practices in Harris County,

there is no live case or controversy, and, thus, the Court lacks jurisdiction to enter

the proposed Consent Decree.




        9See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992); see also O’Shea v. Littleton,
414 U.S. 488 (1974); City of L.A. v. Lyons, 461 U.S. 95 (1983).
       10 Yarls v. Bunton, 905 F.3d 905, 909 (5th Cir. 2018).




                                                   7
    Case 4:16-cv-01414 Document 689 Filed on 10/21/19 in TXSD Page 8 of 9



                                    Conclusion

      The core of this lawsuit stemmed from allegations that Harris County officials

mechanically applied a bail schedule and neglected their duties under Texas law to

conduct case-by-case assessments of defendants’ circumstances. But in their

eagerness to correct that problem, the parties have overcorrected it—and created new

problems. These officials are asking this Court to implement a blanket rule that

eliminates judicial discretion in making bail determinations and requires immediate

release and PR bonds for a large swath of crimes without any case-by-case

consideration. That tradeoff endangers public safety and sweeps far wider than any

judgment this Court could have potentially entered after a trial on the merits.

      For these reasons, the Office of the Attorney General of Texas respectfully

requests this Court decline to enter the proposed Consent Decree at this time and

instead order the parties to devise a system that comports with Texas law, allows for

every defendant to receive a case-by-case assessment, and that sweeps only as broad

as necessary to resolve any underlying Constitutional violations.


                                       Respectfully submitted.

                                       KEN PAXTON
                                       Attorney General of Texas

                                       JEFFREY C. MATEER
                                       First Assistant Attorney General

                                       DARREN L. MCCARTY
                                       Deputy Attorney General for Civil Litigation

                                       THOMAS A. ALBRIGHT
                                       Chief for General Litigation Division



                                          8
    Case 4:16-cv-01414 Document 689 Filed on 10/21/19 in TXSD Page 9 of 9




                                      /s/ Adam Arthur Biggs
                                      ADAM ARTHUR BIGGS
                                      State Bar No. 24077727
                                      Southern District ID: 2964087
                                      Special Litigation Counsel
                                      General Litigation Division
                                      P.O. Box 12548, Capitol Station
                                      Austin, Texas 78711
                                      (512) 463-2120 | Fax (512) 370-0667
                                      Adam.Biggs@oag.texas.gov



                             CERTIFICATE OF SERVICE

        I hereby certify that on October 21, 2019, a true and correct copy of the
foregoing document has been electronically filed with the Clerk of the Court using
the electronic case filing system with the Court which automatically provided notice
to all attorneys of record.


                                      /s/ Adam Arthur Biggs




                                         9
